


EXHIBIT 10-87


DTE ENERGY AFFILIATES
NONQUALIFIED PLANS MASTER TRUST


This Trust Agreement is made effective the 15th day of August, 2013 by and
between DTE Energy Company, a corporation organized under the laws of the state
of Michigan or any successor corporation (the "Company"), and State Street Bank
and Trust Company, a trust company incorporated under the laws of the
Commonwealth of Massachusetts (the “Trustee") .


RECITALS:


A.    The Company previously adopted the non-qualified deferred compensation
plans listed in Appendix A (the "Plans").


B.    Appendix A may be revised by the Company from time to time prior to a
Change in Control to add or delete Plans by delivering to the Trustee a new
Appendix A without requiring an amendment of the Trust Agreement.


C.    The Company has incurred and expects to incur liability under the terms of
the Plans with respect to the individuals participating in the Plans.


D.    The Company previously established an irrevocable grantor trust (the
"Trust") and has contributed and expects to continue to contribute to the Trust
assets to be held in the Trust subject to the claims of the creditors of the
Company and, to the extent provided herein, the creditors of Participating
Affiliated Companies in the event of Insolvency, as herein defined, until paid
to Plan Participants and their Beneficiaries in such manner and at such times as
specified in the Plan(s).


E.    It is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974.


F.    It is the intention of the Company to make contributions to the Trust to
provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plans.


G.    The Company has appointed the Trustee as the successor to the Bank of New
York Mellon as the trustee of the Trust, and the Trustee accepts this
appointment, effective September 3, 2013.


The Company and the Trustee now amend and restate the Trust and agree that the
Trust shall be comprised, held and disposed of as follows.






--------------------------------------------------------------------------------




SECTION 1
DEFINITIONS


(a)    "AFFILIATED COMPANY" means any corporation while such corporation is a
member of the same controlled group of corporations (within the meaning of Code
section 414(b)) as the Company or any other employing entity while such entity
is under common control (within the meaning of Code section 414(c)) with the
Company.


(b)    "BENEFICIARY" means the person, persons or entity designated in writing
by a Participant, on forms provided by the Company, to receive distribution of
certain death benefits payable under a Plan in the event of the Participant's
death.


(c)    “BOARD" or "BOARD OF DIRECTORS" means the Board of Directors of DTE
Energy Company.


(d)    "CHANGE IN CONTROL" means the occurrence of anyone of the following
events:


(1)    Individuals who, on January 1, 2002, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that:


(A)    Any person becoming a director subsequent to January 1, 2002, whose
election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director;


(B)    No individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) with respect to directors or as a
result of any other actual or threatened solicitation of proxies (or consents)
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director; or


(2)    Any "person" (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company's then outstanding securities eligible
to vote for the election of the Board (the "Company Voting Securities");
provided, however, that the event described in this Paragraph






--------------------------------------------------------------------------------




1(d)(2) shall not be deemed to be a Change in Control by virtue of any of the
following acquisitions:


(A)    By the Company or any Subsidiary,


(B)    By any employee benefit plan (or related trust) sponsored or maintained
by the Company or any Subsidiary,


(C)    By any underwriter temporarily holding securities pursuant to an offering
of such securities,


(D)    Pursuant to a Non-Qualifying Transaction (as defined in paragraph (3)),
or


(E)    A transaction (other than one described in (3) below) in which Company
Voting Securities are acquired from the Company, if a majority of the Incumbent
Directors approve a resolution providing expressly that the acquisition pursuant
to this clause (E) does not constitute a Change in Control under this Paragraph
1(d)(2); or


(3)    The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries (a "Business Combination") or sale or other disposition of all or
substantially all of the Company's assets to an entity that is not an affiliate
of the Company (a "Sale"), unless immediately following such Business
Combination or Sale:


(A)    More than 50% of the total voting power of:


(i)    The corporation resulting from such Business Combination (the "Surviving
Corporation"), or


(ii)    If applicable, the ultimate parent corporation that directly or
indirectly has beneficial ownership of 100% of the voting securities eligible to
elect directors of the Surviving Corporation (the "Parent Corporation"),


is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination,






--------------------------------------------------------------------------------




(B)    No person (other than any employee benefit plan (or related trust)
sponsored or maintained by the Surviving Corporation or the Parent Corporation),
is or becomes the beneficial owner, directly or indirectly, of 20% or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and


(C)    At least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board's approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a "Non-Qualifying Transaction"); or


(4)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of Company Voting Securities as a result of the acquisition of Company
Voting Securities by the Company which reduces the number of Company Voting
Securities outstanding; provided, that if after such acquisition by the Company
such person becomes the beneficial owner of additional Company Voting Securities
that increases the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.


The Company shall immediately notify the Trustee in writing of any Change in
Control. The Trustee may conclusively rely upon such notice and shall have no
duty to determine whether a Change in Control has occurred.


(e)    "CODE" means the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder. References to any section or subsection of the
Code includes reference to any comparable or succeeding provisions of any
legislation which amends, supplements or replaces such section or subsection.


(f)    "COMPANY" means DTE Energy Company or its successors and assigns.


(g)    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder. References to any section or
subsection of ERISA include references to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such section
or subsection.


(h)    "INSOLVENCY" OR "INSOLVENT" means for purposes of this Trust Agreement:






--------------------------------------------------------------------------------




(1)    The Company or a Participating Affiliated Company is unable to pay its
debts as they become due, or


(2)    The Company or a Participating Affiliated Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.


(i)    "PARTICIPANT" means an employee who has made a written election on a
properly executed form to participate in a Plan that requires such an election
or has otherwise been properly designated to participate in a Plan.


(j)    "PARTICIPATING AFFILIATED COMPANY" means any Affiliated Company who has
elected to participate in a Plan that requires such an election; otherwise it
means any Affiliated Company.


(k)    "PLAN" OR "PLANS" means the plans described in Appendix A.


(l)    "SUBSIDIARY" means a corporation, partnership, joint venture, limited
liability company, unincorporated association or other entity in which the
Company has a direct or indirect ownership or other equity interest.


(m)    "TRUST" OR "TRUST AGREEMENT" means the DTE Energy Affiliates Nonqualified
Plans Master Trust as described herein and as amended from time to time.


(n)    "TRUSTEE" means State Street Bank and Trust Company.


SECTION 2
ESTABLISHMENT AND FUNDING OF TRUST


(a)    The Company hereby deposits with the Trustee in trust the total assets of
the Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. The Trustee shall establish and maintain a subaccount
within this Trust in the name of each Plan and each Participating Affiliated
Company participating in such Plan (each a "Participating Affiliated Company
Account"), as directed by the Company. Contributions or transfers to this Trust
shall be credited to the subaccount of one or more Plans and one or more
Participating Affiliated Company Accounts, as directed by the Company. The
Company may cause the assets of the subaccounts allocable to the Plans to be
commingled for investment purposes, provided that the Company shall be
responsible for causing sufficient records to be maintained to insure that
benefits and liabilities payable with respect to each Plan shall be paid from
the assets allocable to each such Plan.


(b)    The Trust hereby established shall be irrevocable.


(c)    The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of






--------------------------------------------------------------------------------




the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly. The Company represents and warrants to the Trustee:


(1)    No Plan for which benefits are or may become payable under this Trust is
subject to Part 4 of Title I of ERISA;


(2)    Each Plan covers, and will cover, only:


(A) A select group of management or highly compensated employees as contemplated
by Section 401(a) of ERISA and interpretations, opinions, and rulings of the
Department of Labor thereunder or


(B)    Participants in an excess benefit plan as defined in Section 3(36) of
ERISA; and


(3)    The Plans are not qualified under Section 401 of the Code and not subject
to any of the Code requirements applicable to tax‑qualified plans.


(d)    The principal of the Trust, and any earnings thereon shall be held
separate and apart from other funds of the Company and Participating Affiliated
Companies and shall be used exclusively for the purposes of paying Plan
Participants and their Beneficiaries to the extent any Participant or
Beneficiary acquires the right to receive a payment under a Plan and general
creditors as herein set forth. Plan Participants and their Beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of the Trust. Any rights created under a Plan and this Trust Agreement shall be
mere unsecured contractual rights of Plan Participants and their Beneficiaries
against the Company. Any assets held by the Trustee in any subaccount will be
subject to the claims of the Company's general creditors in the event of
Insolvency of the Company. Any assets held by the Trustee in a Participating
Affiliated Company Account will be subject to the claims of such Participating
Affiliated Company's general creditors (but shall not be subject to the claims
of any other Participating Affiliated Company's general creditors) under federal
and state law in the event of Insolvency.


Upon a Change in Control, the Company shall, as soon as possible, but in no
event longer than 7 days following the Change in Control, as defined herein,
make an irrevocable contribution to the Trust. Such contribution shall be in an
amount such that the resulting balance of the Trust and each Plan's subaccount
are sufficient to pay each Plan Participant or Beneficiary the benefits to which
Plan Participants or their Beneficiaries would be entitled pursuant to the terms
of the Plan, as well as an amount deemed necessary to pay estimated Trust
administrative expenses for the following 5 years as determined by the Company's
accountants, as of the date on which the Change in Control occurred. The Trustee
shall have no duty to enforce any funding obligations of the Company or to
determine or collect contributions under the Plans and shall have no
responsibility for any property until it is received and accepted by the






--------------------------------------------------------------------------------




Trustee. Notwithstanding the preceding, in no event shall the transfer the
Company is required to make hereunder upon or following a Change in Control be
less than the transfer the Company would have been required to make under the
terms of the Plans as in effect immediately prior to the Change in Control. The
Company shall have the sole duty and responsibility, both before and after a
Change of Control, for the determination of the accuracy or sufficiency of the
contributions to be made under the Plans.


The duties of the Trustee shall be governed solely by the terms of this Trust
Agreement without reference to the terms of the Plan, and the Trustee shall have
no duties other than those specifically set forth in this Trust Agreement.


SECTION 3
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES


(a)    The Company shall deliver to the Trustee a schedule (the "Payment
Schedule") that indicates:


(1)    Either:


(A)    The amounts payable with respect to each Plan Participant (and his or her
Beneficiaries); or


(B)    A formula or other instructions acceptable to the Trustee for determining
the amounts so payable;


(2)    The form in which such amount is to be paid (as provided for or available
under the applicable Plan), and


(3)    The time of commencement for payment of such amounts.


Except as otherwise provided herein, the Trustee shall make payments to the Plan
Participants and their Beneficiaries in accordance with the Payment Schedule.
The Company shall be responsible for notifying the Trustee of any change in the
information on the Payment Schedule. Except as otherwise provided herein, the
Trustee shall make payments to the Participants and their Beneficiaries in
accordance with the Payment Schedule; provided, however, that, except as
provided in Section 14 and with respect to the payment of the Trustee's
expenses:


(1)    Amounts credited to a Plan's subaccount under this Trust may only be used
to pay benefits to Participants and Beneficiaries of such Plan; and


(2)    Amounts credited to a Participating Affiliated Company Account may only
be used to pay benefits to Participants and Beneficiaries who are entitled to a
benefit from such Participating Affiliated Company.






--------------------------------------------------------------------------------




It is the intent of the Company and the Trustee that the Company shall be
responsible for determining and effecting all federal, state and local tax
aspects of the Plan and the Trust Fund, including without limitation income
taxes payable on the Trust Fund's income, if any, and required withholding of
income or other payroll taxes in connection with the payment of benefits from
the Trust Fund pursuant to the Plan, and all reporting required in connection
with any such taxes. To the extent that the Company is required by applicable
law to pay or withhold such taxes or to file such reports, such obligations
shall be a responsibility allocated to the Company hereunder. To the extent the
Trustee is required by applicable law to pay or withhold such taxes or to file
such reports, the Company shall inform the Trustee of such obligation, shall
direct the Trustee with respect to the performance of such obligations, and
shall provide the Trustee with all information required by the Trustee to meet
such obligations. Notwithstanding the foregoing, the Company may elect to pay
any applicable taxes directly. In the event the Company pays taxes directly,
such amounts may be reimbursed from the Trust assets by the Trustee, provided
that the Company certifies the amount of taxes paid directly and instructs the
Trustee to remit a reimbursement of such taxes to the Company. In addition, the
Trustee shall provide the Company with all information required to enable the
Company to pay any taxes on the Trust's income on a timely basis.


(b)    The entitlement of a Plan Participant or his or her Beneficiaries to
benefits under a Plan shall be determined by the Company or such party as it
shall designate under the Plan, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Plan. The Company
shall notify the Trustee of such determination and shall direct commencement of
payments of such benefits.


(c)    The Company or the applicable Participating Affiliated Company may make
payment of benefits directly to Plan Participants or their Beneficiaries as they
become due under the terms of a Plan. The Company shall notify the Trustee of
any decision to make payment of benefits directly prior to the time amounts are
payable to Participants or their Beneficiaries. In addition, if the principal of
the Trust, and any earnings thereon, are not sufficient to make payments of
benefits in accordance with the terms of the Plan, the Company or the applicable
Participating Affiliated Company shall make the balance of each such payment to
the Participant or Beneficiary as it falls due. The Trustee shall notify the
Company where principal and earnings are not sufficient to make a payment then
due under the Payment Schedule.


SECTION 4
TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN COMPANY IS
INSOLVENT


(a)    The Trustee shall cease payment of benefits to Plan Participants and
their Beneficiaries if the Company is Insolvent, subject to the provisions of
Subsection 4(b) below. The Trustee shall cease payment of benefits to Plan
Participants and their Beneficiaries on behalf of a Participating Affiliated
Company if that Participating Affiliated Company is Insolvent, subject to the
provisions of Subsection 4(b) below.






--------------------------------------------------------------------------------




(b)    At all times during the continuance of this Trust, as provided in
Subsection 2(d) hereof, the principal and income of the Trust shall be subject
to claims of general creditors of the Company under federal and state law as set
forth below, and the principal and income allocable to each Participating
Affiliated Company's Subaccount shall be subject to claims of general creditors
of that Participating Affiliated Company, under federal and state law as set
forth below, for whose benefit such subaccount was established.


(1)    The Board of Directors and the Chief Executive Officer ("CEO") of the
Company shall have the duty to inform the Trustee in writing of the Insolvency
of the Company or a Participating Affiliated Company. If a person claiming to be
a creditor of the Company or a Participating Affiliated Company alleges in
writing to the Trustee that the Company or a Participating Affiliated Company
has become Insolvent, the Trustee shall determine whether the Company or the
Participating Affiliated Company is Insolvent and, pending such determination,
the Trustee in the case of the insolvency of the Company, shall discontinue
payment of benefits to Plan Participants or their Beneficiaries and; in the case
of the Insolvency of a Participating Affiliated Company, shall discontinue
payment of benefits to Plan participants who would otherwise be entitled to a
benefit payable from the subaccount of such Participating Affiliate Company. In
all cases, the Trustee shall be entitled to conclusively rely upon the written
certification of the Board of Directors or the CEO of the Company when
determining whether the Company or a Participating Affiliated Company is
Insolvent.


(2)    Unless the Trustee has actual knowledge of the Insolvency of the Company
or a Participating Affiliated Company, or has received notice from the Company
or a person claiming to be a creditor alleging that the Company or a
Participating Affiliated Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company or a Participating Affiliated Company is Insolvent.
The Trustee may in all events rely on such evidence concerning the solvency of
the Company or a Participating Affiliated Company, as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the solvency of the Company or a Participating
Affiliated Company. In no event shall "actual knowledge" be deemed to include
knowledge of the credit status of the Company or a Participating Affiliated
Company, held by banking officers or banking employees of State Street Bank and
Trust Company which has not been communicated to the trust department of the
Trustee. The Trustee may appoint an independent accounting, consulting or law
firm to make any determination of solvency required by the Trustee under this
Section 4 only in cases where:


(A)    The Trustee is required to make an inquiry as to the solvency of the
Company or a Participating Affiliated Company, (because a creditor has alleged
Insolvency) and






--------------------------------------------------------------------------------




(B)    The Company disputes that the Company or a Participating Affiliated
Company is Insolvent.


In such event, the Trustee may conclusively rely upon the determination by such
firm and shall be responsible only for the prudent selection of such firm.


(3)    If at any time the Board of Directors or the CEO of the Company notifies
the Trustee or the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Plan Participants or their Beneficiaries
in accordance with Subsection 4(a) and shall hold the assets of the Trust for
the benefit of the general creditors of the Company, except that, to the extent
permitted by applicable law, the Trustee's fees and expenses may continue to be
paid pursuant to Section 11 hereof. If at any time the Board of Directors or the
CEO of the Company notifies the Trustee or the Trustee has determined that a
Participating Affiliated Company is Insolvent, the Trustee shall discontinue
payments to all Plan Participants and their Beneficiaries and the Trustee is
hereby directed by the Company (without the need for further direction from the
Company or any Participating Affiliated Company at the time of such Insolvency)
to segregate into the applicable Participating Affiliated Company's subaccount
such Participating Affiliated Company's pro rata portion of each type of asset
held by the Trust (on a security by security basis). Upon such segregation, such
assets in the Insolvent Participating Affiliated Company's subaccount shall no
longer be commingled with the remaining assets of the Trust for investment
purposes, and the Trustee shall hold such segregated assets allocable to such
Insolvent Participating Affiliated Company for the benefit of the general
creditors of such Insolvent Participating Affiliated Company, except that, to
the extent permitted by applicable law, the Trustee's fees and expenses may
continue to be paid pursuant to Section 11 hereof. Upon such segregation, the
Trustee shall resume payments to Plan Participants and Beneficiaries, in
accordance with Section 3 of this Trust Agreement, who are entitled to benefits
from other than the Insolvent Participating Affiliated Company's subaccount.
Nothing in this Trust Agreement shall in any way diminish any rights of Plan
Participants or their Beneficiaries to pursue their rights as general creditors
of the Company or a Participating Affiliated Company with respect to benefits
due under the Plan(s) or otherwise.


(4)    In the case of an Insolvency of the Company, the Trustee shall resume the
payment of benefits to Plan Participants or their Beneficiaries in accordance
with Section 3 of this Trust Agreement only after the Trustee has determined
that the Company is not Insolvent (or is no longer Insolvent) or pursuant to an
order from the U.S. Bankruptcy Court or other court of competent jurisdiction.
In the case of an Insolvency of a Participating Affiliated Company, the Trustee
shall resume the payment of benefits to the Plan Participants and Beneficiaries
from such subaccount of such Participating Affiliated Company in accordance with
Section 3 of this Agreement, and such subaccount may be






--------------------------------------------------------------------------------




commingled with other such Trust Fund assets, only after the Trustee has
determined that the Participating Affiliated Company is not Insolvent (or is no
longer Insolvent) or pursuant to an order of the U.S. Bankruptcy Court or other
Court of competent jurisdiction.


(c)    Provided that there are sufficient assets, if the Trustee discontinues
the payment of benefits from the Trust pursuant to Subsection 4(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance, to the extent not inconsistent with an order from the U.S.
Bankruptcy Court or other court of competent jurisdiction, shall include the
aggregate amount of all payments due to Plan Participants or their Beneficiaries
under the terms of the Plan(s) for the period of such discontinuance, less the
aggregate amount of any payments made to Plan Participants or their
Beneficiaries by the Company in lieu of the payments provided for here under
during any such period of discontinuance, all in accordance with the Payment
Schedule, which shall be modified by the Company as necessary to comply with the
provisions of this Subsection 4(c).


SECTION 5
PAYMENTS TO COMPANY


The Company shall have no right or power to direct the Trustee to return to the
Company (or any Participating Affiliated Company) or to divert to others any of
the Trust assets before all payments of benefits have been made to Plan
Participants and their Beneficiaries pursuant to the terms of the Plan(s). The
Trustee shall be entitled to rely conclusively upon the Company’s written
certification that all such payments have been made.


SECTION 6
INVESTMENT AND ADMINISTRATIVE


(a)    Prior to a Change of Control, the Company shall establish and maintain
written investment guidelines ("Investment Guidelines"), which may be used from
time to time for the investment of the assets in the Trust. The Company may
appoint and remove one or more investment managers from time to time to manage
specified portions of the Trust; provided, however, that the Company may also
manage all or a portion of the Trust. To the extent that assets of the Trust are
not so managed by an investment manager appointed by the Company, the Company
shall manage all such assets. The Company and each investment manager shall
designate in writing the persons who are authorized to represent such party in
dealing with the Trustee. The Trustee shall have no investment duties for the
Trust. The Trustee shall have no duty to inquire whether investment directions
received from the Company or an investment manager are in accordance with the
Plans or the Investment Guidelines, or to review the assets purchased, retained
or sold. The Trustee shall be fully indemnified by the Company for any action
taken in accordance with, or any failure to act in the absence of, the Company's
or an investment manager's directions.






--------------------------------------------------------------------------------




(b)    The Company shall have the right, at anytime, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
asset held by the Trust; the Trustee shall have no responsibility for
determining whether such right has been properly exercised or for any investment
losses that may result from its exercise.


(c)    After a Change of Control, the Trustee shall have and exercise sole
investment discretion with respect to the Trust in accordance with the
Investment Guidelines in effect immediately prior to the Change of Control, a
copy of which shall be provided to the Trustee by the Company. The Trustee's
sole responsibility with respect to investment discretion shall be to exercise
such discretion in accordance with the Investment Guidelines. The Investment
Guidelines may be changed from time to time by mutual agreement of the Trustee
and the Company. The Trustee may, in its sole discretion, appoint, retain or
terminate an investment manager (including any affiliate of the Trustee) to
manage all or a portion of the Trust in accordance with the current Investment
Guidelines and shall pay their reasonable compensation from the Trust assets.


(d)    If directed by the Company or any investment manager before a Change of
Control, or in the Trustee’s discretion after a Change of Control, the Trustee
may collect and receive any and all money and other property due the Trust and
give full discharge therefor.


(e)    If directed by the Company or any investment manager before a Change of
Control, or in the Trustee’s discretion after a Change of Control, the Trustee
may settle, compromise or submit to arbitration any claims, debt or damages due
or owing to or from the Trust; the Trustee may also commence or defend suits or
legal proceedings to protect any interest of the Trust, and may represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal.


(f)    If directed by the Company or any investment manager before a Change of
Control, or in the Trustee’s discretion after a Change of Control, the Trustee
may take all action necessary to pay for authorized transactions, including the
borrowing or raising monies from any lender, including the Trustee, in its
corporate capacity in conjunction with its duties under this Agreement and upon
such terms and conditions as the Trustee may deem advisable to settle security
purchases and/or foreign exchange or contracts for foreign exchange, and
securing the repayments thereof by pledging all or any part of the Trust.


(g)    The Trustee may appoint custodians, subcustodians or subtrustees,
domestic or foreign (including affiliates of the Trustee), as to part or all of
the Trust. The Trustee shall not be responsible or liable for any losses or
damages suffered by the Company arising as a result of the insolvency of any
custodian, subcustodian or subtrustee, except to the extent the Trustee was
negligent in its selection or continued retention of such custodian,
subcustodian or subtrustee. In no event shall the Trustee be liable for the acts
or omissions of any custodian, subcustodian or subtrustee appointed pursuant to
the direction of the Company or an investment manager.






--------------------------------------------------------------------------------




(h)    The Trustee may hold property in nominee name, in bearer form, or in book
entry form, in a clearinghouse corporation or in a depository (including an
affiliate of the Trustee), so long as the Trustee's records clearly indicate
that the assets held are a part of the Trust. The Trustee shall not be
responsible for any losses resulting from the deposit or maintenance of
securities or other property (in accordance with market practice, custom, or
regulation) with any recognized foreign or domestic clearing facility, book
entry system, centralized depository, or similar organization.


SECTION 7
CONTRACTUAL SETTLEMENT AND INCOME; MARKET PRACTICE SETTLEMENTS


(a)    In accordance with the Trustee's standard operating procedure, the
Trustee shall credit the Trust with income and maturity proceeds on securities
on contractual payment date net of any taxes or upon actual receipt. To the
extent the Trustee credits income on contractual payment date, the Trustee may
reverse such accounting entries to the contractual payment date if the Trustee
reasonably believes that such amount will not be received.


(b)    In accordance with the Trustee's standard operating procedure, the
Trustee will attend to the settlement of securities transactions on the basis of
either contractual settlement date accounting or actual settlement date
accounting. To the extent the Trustee settles certain securities transactions on
the basis of contractual settlement date accounting, the Trustee may reverse to
the contractual settlement date any entry relating to such contractual
settlement if the Trustee reasonably believes that such amount will not be
received. To the extent the Trustee advances funds to the Trust for
disbursements or to effect the settlement of purchase transaction, the Trustee
shall be entitled to collect from the Trust an overdraft fee as set forth in the
fee schedule agreed between the parties.


(c)    Settlements of transactions may be effected in trading and processing
practices customary in the jurisdiction or market where the transaction occurs.
The Company acknowledges that this may, in certain circumstances, require the
delivery of cash or securities (or other property) without the concurrent
receipt of securities (or other property) or cash. In such circumstances, the
Trustee shall have no responsibility for nonreceipt of payment (or late payment)
or nondelivery of securities or other property (or late delivery) by the
counterparty unless the nonreceipt of payment (or late payment) or nondelivery
of securities or other property (or late delivery) is due to the Trustee's
negligence or willful misconduct.


SECTION 8
DISPOSITION OF INCOME


During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.








--------------------------------------------------------------------------------




SECTION 9
ACCOUNTING BY TRUSTEE


(a)    The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. The records shall include separate subaccounts
established and maintained for each Plan and for each Participating Affiliated
Company Account within each Plan. The assets of a subaccount allocable to a Plan
shall not be used to satisfy the liabilities with respect to Plan Participants
or Beneficiaries of another Plan.


(b)    The Company shall keep full, accurate and detailed records with respect
to the Participants and benefits paid and payable under the Plan, which records
shall be made available to the Trustee at its request.


(c)    Within 60 days following the close of each calendar year and within 90
days after the removal or resignation of the Trustee, the Trustee shall deliver
to the Company a written account of its administration of the Trust during such
year or during the period from the close of the last preceding year to the date
of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be. In the absence of the filing in writing with the Trustee by
the Company of exceptions or objections to any such account within 90 days, the
Company shall be deemed to have approved such account; in such case, or upon the
written approval by the Company of any such account, the Trustee shall be
released, relieved and discharged with respect to all matters and things set
forth in such account as though such account had been settled by the decree of a
court of competent jurisdiction. The Trustee may conclusively rely on
determinations of the Company of valuations for assets of the Trust for which
the Trustee deems there to be no readily determinable fair market value and on
determinations of the issuing insurance company of valuations for insurance
contracts/policies.


SECTION 10
RESPONSIBILITY OF TRUSTEE


(a)    The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent person acting in like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims, provided, however, that the Trustee shall
incur no liability to any person for any action taken pursuant to a direction,
request or approval given in writing by the Company or any investment manager
appointed by the Company. In the event of a dispute between the Company or any
Participating Affiliated Company and a party, the






--------------------------------------------------------------------------------




Trustee may apply to a court of competent jurisdiction to resolve the dispute
that is contemplated by and in conformity with the terms of the Plans or this
Trust.


(b)    The Trustee is not a party to and has no duties or responsibilities under
the Plans, and has not duties or responsibilities other than those that are
expressly contained in this Trust Agreement. Except as provided in Subsection
2(d) of this Trust Agreement relating to the Company’s contribution obligation
on a Change in Control, in any case in which a provision of this Trust Agreement
conflicts with any provision in any Plan, this Trust Agreement shall control.


(c)    The Trustee shall not be responsible for the title, validity or
genuineness of any property or evidence of title hereto received by it or
delivered by it pursuant to this Trust Agreement and shall be held harmless in
acting upon any notice, request, direction, instruction, consent, certification
or other instrument reasonably believed by it to be genuine and delivered by the
proper party or parties.


(d)    The Company agrees to indemnify and hold harmless, to the extent not
prohibited by law, the Trustee and its Nominee from and against all liability,
loss and expense, including reasonable attorneys’ fees and expenses, incurred by
the Trustee or any of the foregoing indemnitees arising out of or in connection
with this Trust Agreement, except as a result of the Trustee’s own negligence,
willful misconduct, or breach of the Trustee’s duties under this Trust
Agreement. The Trustee shall be fully indemnified by the Company for any action
taken in accordance with or any failure to act in the absence of the Company’s
or investment manager’s written direction.


The Trustee agrees to use reasonable efforts to rectify any errors caused by its
or any of the Trustee’s agents’ negligence, breach of fiduciary duty, or willful
misconduct including, without limitation making financial contributions to the
Trust. Nothing in this Trust Agreement shall in any way constitute a waiver or
limitation of any rights that the Company may have under applicable law,
including, without limitation, Federal and State securities laws.


This Subsection 10(d) shall survive termination of this Agreement.


(e)    The Trustee may consult with legal counsel (who may be counsel for the
Company generally) with respect to any of its duties or obligations hereunder
and, as a part of its reimbursable expenses under this Agreement, pay counsel’s
reasonable compensation and expenses. The Trustee shall be entitled to rely on
and may act upon advice of counsel on all matters, and shall be without
liability for any action reasonably taken or omitted pursuant to such advice.


(f)    The Trustee may, in the Trustee’s reasonable judgment, hire agents,
accountants, actuaries, investment advisors, financial consultants, or other
professionals to assist it in performing any of its duties or obligations
hereunder, and such professionals’ reasonable compensation shall be part of the
Trustee’s reimbursable expenses under this Trust Agreement.






--------------------------------------------------------------------------------




(g)    The Trustee shall have, without exclusion, all powers conferred on
trustees by applicable law, unless expressly provided otherwise in this
Agreement. However, if an insurance policy is held as an asset of the Trust, the
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor trustee, or to loan to any person the
proceeds of any borrowing against such policy and shall act with respect to any
such policy only as directed by the Company.


(h)    However, notwithstanding the provisions of Subsection 10(g) above, where
directed by the Company, the Trustee may loan to the Company the proceeds of any
borrowing against an insurance policy held as an asset of the Trust.


(i)    Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.


(j)    Notwithstanding anything in this Agreement to the contrary contained
herein, if a Force Majeure Event occurs, the Trustee will be excused from
performing any one or more obligations under this Trust Agreement but only if
the Trustee complies with this Subsection 10(j). For purposes of this Agreement,
“Force Majeure Event” means any event or circumstance beyond the control of the
Trustee, regardless of whether it was foreseeable, that could not be avoided by
the Trustee’s exercise of due care and that prevents the Trustee from performing
any of its obligations under this Agreement, except that a Force Majeure Event
will not include the Trustee’s financial hardship or a change of law. The
Trustee shall promptly notify the Company of the occurrence and nature of a
Force Majeure Event, its effect on the Trustee’s performance, and how long the
Trustee expects the Force Majeure Event to last and the Trustee’s resulting
inability to perform its obligations under this Agreement. Thereafter the
Trustee shall update that information as reasonably necessary. During a Force
Majeure Event, the Trustee shall use reasonable efforts to limit damages to the
Company, the Participating Affiliated Companies, Plan Participants and Plan
Beneficiaries and to resume its performance under this Agreement as soon as
possible. This Section shall survive the termination of this Agreement.


(k)    The Trustee shall not be liable for any act of omission of any other
person not selected or retained by the Trustee in the exercise of its sole
discretion in carrying out any responsibility imposed upon such person. Under no
circumstances shall the Trustee be liable for any indirect, consequential, or
special damages with respect to its role as the Trustee.


(l)    If the Company either contributes or directs the Trustee to invest the
Trust Fund in securities or other obligations of the Company, then the Trustee
shall have no fiduciary or other liability for decisions to purchase or hold
such investments. Also, the






--------------------------------------------------------------------------------




Company shall direct the Trustee as to the voting of any Company stock held in
the Trust. The Company shall indemnify the Trustee for any liabilities that
arise on account of such contributions or investments. This Section shall
survive the termination of this Agreement.


SECTION 11
COMPENSATION AND EXPENSES OF TRUSTEE


The Company shall pay all reasonable administrative expenses and the Trustee's
fees and reasonable expenses. If not so paid, the fees and expenses shall be
paid from the Trust. The Trustee shall be entitled to fees for services as
mutually agreed. The Company acknowledges that as part of the Trustee's
compensation, the Trustee may earn interest on cash balances including
disbursement balances and balances arising from purchase and sale transactions.
If the Trustee advances cash or securities to the Trust for any purpose, or in
the event that the Trustee shall incur or be assessed taxes, interest, charges,
or assessments, in connection with the performance of this Agreement, except
such as may arise from its own negligent failure to act or willful misconduct,
any property at any time held in the Trust shall be security therefor and the
Trustee shall be entitled to collect from the Trust sufficient cash for
reimbursement, and if such cash is insufficient, dispose of the assets of the
Trust to the extent necessary to obtain reimbursement. To the extent the Trustee
advances funds to the Trust for disbursements or to effect the settlement of
purchase transactions, the Trustee shall be entitled to collect from the Trust
an overdraft fee as set forth in the fee schedule agreed between the parties.
    
SECTION 12
RESIGNATION AND REMOVAL OF TRUSTEE


(a)    The Trustee may resign at any time by written notice to the Company,
which shall be effective as of the later of:


(1)    30 days after receipt of such notice, or


(2)    The date of the transfer of Trust assets to a successor Trustee, unless
the Company and the Trustee agree otherwise.


The Company may remove the Trustee on 30 days notice or such shorter notice
accepted by the Trustee.


(b)    Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The resigning or removed Trustee is authorized, however, to reserve such amount
as may be necessary for the payment of its fees and expenses incurred prior to
resignation or removal. The transfer shall be completed within 30 days after
receipt of notice of resignation, removal or transfer, unless the Company
extends the time limit.






--------------------------------------------------------------------------------




The Company's consent to extension of such time limit shall not be unreasonably
withheld.


(c)    If the Trustee resigns or is removed, a successor shall be appointed in
accordance with Section 13 hereof, by the effective date of resignation or
removal under paragraph (a) of this section. If no such appointment has been
made within 60 days after the notice of such resignation or removal, the Trustee
may apply to a court of competent jurisdiction for appointment of a successor or
for instructions. All expenses of the Trustee in connection with the proceeding
shall be allowed as administrative expenses of the Trust.


SECTION 13
APPOINTMENT OF SUCCESSOR


(a)    If the Trustee resigns (or is removed) in accordance with Subsection
12(a) hereof, the Company may appoint any third party, such as a bank trust
department, that may validly exercise corporate trustee powers under state law,
as a successor to replace the Trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.


(b)    The successor Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to the terms
hereof. The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event,
or any condition existing at the time it becomes successor Trustee.


SECTION 14
AMENDMENT OR TERMINATION


(a)    This Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of a Plan, as certified to in writing by the
Company (upon which certification the Trustee may conclusively rely), or make
the Trust revocable.


(b)    The Trust shall not terminate until the date on which the Plan
Participants and their Beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan, as certified to in writing by the Company (upon which
certification the Trustee may conclusively rely). Upon termination of the Trust
any assets remaining in the Trust shall be returned to the Company, Subsection
2(b) notwithstanding. The preceding sentences to the contrary notwithstanding,
this Trust may terminate with respect to a Plan (and the subaccount maintained
with respect to that Plan) if that Plan's Participants and Beneficiaries are no
longer entitled to benefits pursuant to the terms of that Plan, as






--------------------------------------------------------------------------------




certified in writing by the Company (upon which certification the Trustee may
conclusively rely), in which case any assets remaining in that Plan's subaccount
shall be reallocated to the subaccount of one or more of the remaining Plans and
the applicable Participating Affiliated Company Account as directed by the
Company.


(c)    Upon written approval of Participants or Beneficiaries entitled to
payment of benefits pursuant to the terms of the Plan, the Company may terminate
this Trust prior to the time all benefit payments under the Plan have been made.
Such approval shall be obtained and certified to in writing by the Company (upon
which certification the Trustee may conclusively rely), and the Trustee shall
have no responsibility therefor. All assets in the Trust at termination shall be
returned to the Company, Subsection 2(b) notwithstanding.


SECTION 15
MISCELLANEOUS


(a)    Neither the Company nor the Trustee may assign this Trust Agreement
without the prior written consent of the other, except that the Trustee may
assign its rights and delegate its duties hereunder to any corporation or entity
which directly or indirectly is controlled by, or is under common control with,
the Trustee. This Trust Agreement shall be binding upon, and inure to the
benefit of, the Company and the Trustee and their respective successors and
permitted assigns. Any entity which shall by merger, consolidation, purchase, or
otherwise, succeed to substantially the trust business of the Trustee shall,
upon such succession and without any appointment or other action by the Company,
be and become successor trustee hereunder, upon notification to the Company.


(b)    If any provision of this Trust Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, this Trust Agreement will continue
as if the provision was modified, to the minimum extent necessary, to make the
provision valid and enforceable and to accomplish the original reasonable
objectives of the Company and the Trustee for entering into this Trust
Agreement.


(c)    Benefits payable to Plan Participants and their Beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution, or other legal or equitable process.


(d)    Notwithstanding anything to the contrary contained elsewhere in this
Trust Agreement, any reference to the Plans or to Plan provisions which require
knowledge or interpretation of the Plans shall impose a duty upon the Company to
communicate such knowledge or interpretation to the Trustee. The Trustee shall
have no obligation to know or interpret any portion of any Plan and shall in no
way be liable for any proper action taken contrary to any Plan.








--------------------------------------------------------------------------------




(e)    This Trust Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts. The parties hereby expressly
waive, to the full extent permitted by applicable law, any right to trial by
jury with respect to any judicial proceeding arising from or related to this
Agreement.


(f)    Any action required to be taken by the Company shall be by resolution of
its Board of Directors or by written direction of one or more of its president,
any vice president or treasurer or anyone designated by such person to act on
behalf of the Company under this Trust Agreement. The Trustee may rely upon a
resolution or direction filed with the Trustee that is contemplated by and in
conformity with the terms of the Plans or this Trust and shall have no
responsibility for any action taken by the Trustee in accordance with any such
resolution or direction.


(g)    In making payments to service providers pursuant to authorized
directions, the Company acknowledges that the Trustee is acting as paying agent
and not as the payor, for tax information reporting and withholding purposes.


(h)    Notices and other writings shall be delivered or mailed postage prepaid
to:


To the Trustee:
            
State Street Bank and Trust Company
2 Avenue de Lafayette, LCC2
Boston, MA 02111
ATTN: DTE Relationship Manager


To the Company:


DTE Trust Investments
One Energy Plaza
Suite: WCB 852
Detroit, MI 48226


or to such other address as the Trustee or the Administrator may hereafter
specify in writing.


Facsimile notices shall be sufficient if communicated to the party entitled to
receive such notice at the following numbers:


If to Trustee:
Facsimile: (617) 769-6902


If to Company:
Facsimile: (313) 235-0160






--------------------------------------------------------------------------------




or to such other numbers as either party may furnish the other party by written
notice under this Section.


Electronic notices shall also be sufficient if communicated to the party
entitled to receive such notice at the following email address:


If to Trustee:
Email address: steven.lichty@statestreet.com


If to Company:
Email address: cavazosp@dteenergy.com


or to such other email addresses as either party may furnish the other party by
written notice under this Section. For purposes of the foregoing, electronic
notices shall be deemed to include notice given via mystatestreet.com.


(i)    Each of the Company and the Trustee hereby represents and warrants to the
other that it has full authority to enter into this Agreement upon the
Agreement’s terms and conditions and that the individual executing this
Agreement on its behalf has the requisite authority to bind it to this
Agreement.


(j)    The Company and the Trustee agree that each shall treat confidentially
all information provided by each party to the other party in connection with the
services provided under this Agreement.  All confidential information provided
by a party hereto shall be used by any other party hereto solely for the purpose
of rendering or receiving services pursuant to this Agreement and, except as may
be required in carrying out this Agreement, shall not be disclosed to any third
party.  The foregoing shall not be applicable to any information:


(1)    That is publicly available when provided or thereafter becomes publicly
available, other than through a breach of this Agreement, or that is
independently derived by any party hereto without the use of any information
provided by the other party hereto in connection with this Agreement,


(2)    That is required in any legal or regulatory proceeding, investigation,
audit, examination, subpoena, civil investigative demand or other similar
process, or by operation of law or regulation, or


(3)    Where the party seeking to disclose has received the prior written
consent of the party providing the information, which consent shall not be
unreasonably withheld. 


Notwithstanding anything herein to the contrary, the Trustee, its subsidiaries
and affiliates may report and use nonpublic portfolio holdings information of
its clients on an aggregated basis with all or substantially all other client
information and without specific reference to the Company.






--------------------------------------------------------------------------------




(k)    The Trustee will implement and maintain a written information security
program that contains appropriate security measures to safeguard the personal
information of the Company’s or the Trust’s beneficiaries, unit holders,
shareholders, employees, directors and/or officers that it receives, stores,
maintains, processes or otherwise accesses in connection with the provision of
services hereunder. For these purposes, “personal information” means:


(1)    An individual’s name (first initial and last name or first name and last
name), address or telephone number plus:


(A)    Social security number,


(B)    Drivers license number,


(C)    State identification card number,


(D)    Debit or credit card number,


(E)    Financial account number or


(F)    Personal identification number or password that would permit access to a
person’s account or


(2)    Any combination of the foregoing that would allow a person to log onto or
access an individual’s account.


Notwithstanding the foregoing “personal information” shall not include
information that is lawfully obtained from publicly available information, or
from federal, state or local government records lawfully made available to the
general public.


(l)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute only one Agreement.


(m)    The Company hereby represents and warrants that it does not engage in an
“internet gambling business,” as such term is defined in Section 233.2(r) of
Federal Reserve Regulation GG (12 CFR 233.1-233.7) (“Regulation GG”). The
Company hereby covenants and agrees that it shall not engage in an internet
gambling business. In accordance with Regulation GG, the Company is hereby
notified that “restricted transactions,” as such term is defined in Section
233.2(y) of Regulation GG, are prohibited in any dealings with the Trustee
pursuant to this Agreement or otherwise between or among any party hereto.


(Signatures Next Page)






--------------------------------------------------------------------------------




DTE ENERGY COMPANY




By: /s/Paul B. Cavazos     


Name: Paul B. Cavazos     


Title: Solely in his capacity as Assistant Treasurer     


Date: 8/15/13     








STATE STREET BANK AND TRUST COMPANY




By: /s/Steven Lichty     


Name: Steven Lichty     


Title: Vice President     


Date: 8/15/13     














--------------------------------------------------------------------------------




    
APPENDIX A
NON-QUALIFIED DEFERRED COMPENSATION PLANS


DTE Energy Company Executive Supplemental Retirement Plan, as amended and
restated effective January 1, 2005


DTE Energy Company Supplemental Retirement Plan, as amended and restated
effective January 1, 2005


DTE Energy Company Supplement Savings Plan, as amended and restated effective
January 1, 2005


DTE Energy Company Executive Deferred Compensation Plan, as amended and restated
effective January 1, 2005








